DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Page 9 line 6 recites “first contacts 821”, where reference numeral “821” is inconsistent with at least a preceding designation recited on lines 1-2 as “a first set of loom connectors 821”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2010/0100997 A1, LEE ‘997 hereafter) in view of LONGINOTTI-BUITONI et al (US 2019/0132948 A1) and KIM et al (KR 20170029139 A with merged English translation text).
Regarding claim 1, LEE ‘997 discloses a loom (¶0048 describes “examples illustrated in FIGS. 1A-1G electrical interconnections 128 are illustrated as being integrated with or into textile seams in the wearable vest 101” and ¶0099 describes wiring and connector element construction is illustrated in FIG. 15, which depicts a fabric garment section with a portion of a seam incorporating electronic wiring during the construction of the seam, where the wires and braided coaxial conductors 125 are shown as being routed along the seam) for use in an item of clothing (vest 101) for use in hazardous environments (¶0042 describes a tactical military garment/vest 101 in Fig.1A), wherein said item of clothing (101) comprises connectors (123 in Figs.1B-1C described in ¶s0046-0051, 800 or 900 in Figs.8-14 described in ¶s0084-0098, and connector bodies 912 in Fig.15 described in ¶s0099-0100) for receiving peripheral devices (smart pouches 102 holding plurality of computing devices, plurality/electrical devices 104 described in ¶0046, ¶s0049-0054), comprising: a first conductor and a second conductor twisted together to form a first twisted pair (Fig.15 shows a first of two pairs of braided coaxial conductors 125 described in ¶0099); a third conductor and a fourth conductor twisted together to form a second twisted pair (Fig.15 shows the second of two pairs of braided coaxial conductors 125); a woven material (¶0099 describes a fabric garment section with a portion of a seam, such seam with peripheral stitching is illustrated in Fig.15) surrounding said first twisted pair and said second twisted pair (Fig.15 shows two loose pairs of braided coaxial conductors 125 described in ¶0099). 
However, LEE ‘997 does not disclose: light-emitting devices; and stitches between said first twisted pair and said second twisted pair to form a first conduit for said first twisted pair and a second conduit for said second twisted pair.
LONGINOTTI-BUITONI teaches in ¶0251 and ¶0253 and illustrated in Figs.1A-1B, different types of lighting effects that may be available on an intelligent apparel or garment, such as a strobe light 32 that can also or instead remain on as a solid light, an indicator light 33, and/or a lighting strip(s) 34, and electroluminescent panel 36, where any lighting effect or lights may be placed on or incorporated into a garment and controllable such as via a set-and-forget program(s), may be triggered on and off, may be set to respond to different sensor inputs such as time, daylight, absorb ambient light, and may be configured to radiate, glow, and controllable via a smart module 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electrically interconnected computing devices of the tactical military garment/vest of LEE ‘997 et al to include the type of strobe light, indicator light, lighting strips and EL panel as taught by LONGINOTTI-BUITONI et al in order to controllably emit strobe light, solid light, indicator light and strip/EL lights, thereby provide visual signal or visual indication to communicate to fellow team persons an important condition or situation in the environment of the vest user, need for assistance, or visual location and identification of the vest user being a friendly fellow team person.  
KIM teaches in Fig.11 and described in lower half of page 10 of 37, “The planar body 7 can be formed in various shapes such as a hat shape and a bag shape, but FIG. 11 shows a planar body made in a garment shape. The electric stimulation unit 8 is a planar member that applies an electric stimulus to the human body when the power is supplied from the low frequency electric stimulator 9 via the electric cable c. As shown in Fig. The electric stimulation unit is formed of a fabric containing a conductive material, a synthetic resin pad containing a conductive material, or the like so that an electric stimulus can be applied by receiving a power applied from an electric cable.  The electric cable (c) can be selectively applied to those described in the first to fifth embodiments”.  
KIM further teaches in Fig.9 and described in lower half of page 9 of 37, “9, an electric cable c according to a fourth embodiment of the present invention includes a conductive member 1 formed of a linear structure to which power is supplied and a conductive member 1 having a cross sectional area larger than the longitudinal cross-The conductive member 1 is inserted into the plurality of hollow portions 21 so as to form a closed curve. The insulating member 2 has a plurality of hollow portions 21 formed therein.  For example, the insulator 2 is folded along the longitudinal direction so as to form a sewing line 22 in which a fabric having a rectangular shape is folded and folded and divided into a plurality of width directions, thereby forming a plurality of hollow portions 21 adjacent to each other along the width direction.”  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the seam of incorporated electronic wiring including two pairs of braided coaxial conductors as the electrical interconnections connecting plural computing devices of the tactical military garment/vest of LEE ‘997 et al to include the type insulator folded along its longitudinal direction forming a sewing line, thereby forming a plurality of hollow portions enclosing corresponding conductive members as taught by KIM et al to supply electric power or transmit electric signal to plurality of electrical units and/or computing devices, thereby further insulate the corresponding separate enclosed pairs of braided coaxial conductors and/or more easily identify between proximate and separate pairs of braided conductors, for any testing or repairing conductors and corresponding electrical/computing device.
Regarding claim 2, LEE ‘997 discloses said item of clothing (¶0048 describes “examples illustrated in FIGS. 1A-1G electrical interconnections 128 are illustrated as being integrated with or into textile seams in the wearable vest 101”) is non-exclusively selected from a list comprising jackets and vests (¶0049 last sentence describes “rivetable snap connectors such as those described below can be used to allow mechanical closure of a jacket or vest front”).
Regarding claim 5, LEE ‘997 discloses each of said first conductor (125 in Fig.15), said second conductor (125 in Fig.15), said third conductor (125 in Fig.15), and said fourth conductor (125 in Fig.15) following the make of communication media 132 illustrated as electrical wire with insulation in Fig.2 and described in ¶0063 and further disclosing in ¶0077 an example as insulated copper wiring, twisted pair wiring, coaxial cabling, where copper is an electrically-conducting core surrounded by the insulation.  
However, LEE ‘997 does not disclose silicone rubber insulator to facilitate washing of said item of clothing at temperatures above eighty degrees Celsius.
LONGINOTTI-BUITONI teaches in ¶0561 and illustrated in Figs.31A-31C, conductive threads stitched onto the garment, the conductive thread being a metallic conductive thread having electrical insulation as an external coating on the thread (e.g. silicone, etc) and/or by a layer of insulating adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the two loose pairs of braided coaxial conductors 125 enclosed in seams of the tactical military garment/vest of LEE ‘997 et al to include electrical insulation of the conductors obtained by external coating of silicone thereon as taught by LONGINOTTI-BUITONI et al in order to insulate the conductors from external flow of power current or prevent shorting of the circuit that powers and operate the electronic or lighting devices.  Given the silicone material, it may have inherent properties to endure washing of the vest at temperatures above 89 degrees Celsius. 
Regarding claim 10, LEE ‘997 discloses said woven material (¶0099 describes a fabric garment section with a portion of a seam, Fig.15 shows the seam with peripheral stitching at opposite sides) comprises at least one securing tab (Fig.15 shows the each of the opposite peripheral edges formed from the corresponding stitching)  extending from at least one of said first conduit (Fig.15 shows the interior side and space routed with the wires 125 formed by the seam when closed) or said second conduit to facilitate attachment of said loom to said item of clothing (101 in Fig.1A).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2010/0100997 A1, LEE ‘997 hereafter) in view of LONGINOTTI-BUITONI et al (US 2019/0132948 A1) and KIM et al (KR 20170029139 A) as applied to claim 1 above, and further in view of LEE (US 10,856,589 B1).
LEE ‘997 discloses in ¶0042, the military garment as at least a military vest is an example among other examples that include at least medical garment for use within or outside of a hospital, hospice or other treatment facility.  However, LEE ‘997 does not disclose fluorescent material and light-reflective strips.
LEE ‘589 teaches in col.4 line 11 to col.5 line 15, fluorescent background strip of material 130 and retroreflective strip of material 133 stitched/attached to the background strip 130 of a safety garment for the purpose of enhancing visibility of the garment worn by a user to visually warn drivers of vehicles or construction equipment the presence of user(s) wearing the garment thereby promote safety of users from vehicles and equipment.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the military garment/vest as a medical garment used in a military and medical facility of LEE ‘997 et al to include the type of fluorescent background strip of material and retroreflective strip of material  stitched/attached to the background strip as taught by LEE ‘589 disposed on the military and medical vest/garment for the purpose of enhancing visibility of the vest/garment worn by a user as military and medical personal to visually warn drivers of military and medical vehicles the presence of user(s) wearing the garment during time of low ambient light conditions thereby promote safety of users from vehicles and equipment.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2010/0100997 A1, LEE ‘997 hereafter) in view of LONGINOTTI-BUITONI et al (US 2019/0132948 A1) and KIM et al (KR 20170029139 A) as applied to claim 1 above, and further in view of WILSON/COVEL et al (WO 01/36728 A1).
LEE ‘997 discloses the textile seam (Fig.15) as the loom, except: a weave sufficiently tight to prevent said first conductor, said second conductor, said third conductor, and said fourth conductor from penetrating said weaving.
WILSON/COVEL teaches on page 16, last line of the full paragraph, and illustrated in Fig.13, ribbon 120 comprising nylon fibers running in the warp and weft directions in areas 134 and 136, for the purpose of forming a weaved ribbon 120 wrapped about or enclosing transmission wires (122, 124, 126, 128), where the weaved ribbon 120 is weaved sufficiently tight for keeping enclosed the transmission wires (122, 124, 126, 128) as viewed in Fig.13.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the textile seam enclosing the two pairs of braided coaxial conductors of the tactical military garment/vest of LEE ‘997 et al to include being weaved by nylon fibers running in the warp and weft directions in areas as taught by WILSON/COVEL et al in order to form a conduit that sufficiently encloses and routes the two pairs of braided coaxial conductors without apparent escape or penetration.  



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2010/0100997 A1, LEE ‘997 hereafter) in view of LONGINOTTI-BUITONI et al (US 2019/0132948 A1) and KIM et al (KR 20170029139 A) as applied to claim 1 above, and further in view of WILSON/COVEL et al (WO 01/36728 A1). 
LEE ‘997 does not disclose: said woven material comprises electrically conductive threads; wherein said woven material comprises a sufficient quantity of said electrically conductive threads so as to make said woven material electrically conductive.
WILSON/COVEL teaches on page 12 lines 9-11, page 16 lines 13-14 and last 2 lines to all of page 17 and illustrated in Figs.4, 13,14A, 14B and 15: 
Ribbon 50 can also be designed to meet specific electrical interference and shielding requirements depending on the specific implementation; ribbon 120 in Fig.13 has top and bottom faces where seven warp position are replaced by Bekintex stainless steel fiber to form shielding around the twisted pair; ribbon 140 in the cross-sectional view in Fig.14B comprises stainless steel yarns 153 running in warp direction in area 152 in Fig.14A for purpose of shielding; and ribbon 160 in Fig.15 comprising copper wire 160 that runs in warp direction for the purpose of shielding. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the textile seam enclosing the two pairs of braided coaxial conductors of the tactical military garment/vest of LEE ‘997 et al to include woven material comprising electrically conductive threads of sufficient quantity as taught by WILSON/COVEL et al in order to minimize electrical interference and provide shielding by conducting electricity to at least dissipate static electricity.


Claims 11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2010/0100997 A1, LEE ‘997 hereafter) in view of WILSON/COVEL et al (WO 01/36728 A1) and KIM et al (KR 20170029139 A with merged English translation text).
Regarding claims 11 and 16, LEE ‘997 discloses a method (¶0062) of weaving (¶s0004-0005 describes “a fabric in the form of a woven or needed garment that includes a flexible information infrastructure” and “a knitted, woven, or braided textile ribbon that includes fibers and one or more transmission elements running the length of the ribbon”) a loom (¶0048 describes “examples illustrated in FIGS. 1A-1G electrical interconnections 128 are illustrated as being integrated with or into textile seams in the wearable vest 101” and ¶0099 describes wiring and connector element construction is illustrated in FIG. 15, which depicts a fabric garment section with a portion of a seam incorporating electronic wiring during the construction of the seam, where the wires and braided coaxial conductors 125 are shown as being routed along the seam) for inclusion within an item of clothing (vest 101), comprising the steps of: receiving a first twisted pair formed from a first conductor and a second conductor (Fig.15 shows the seam disposed with a first of two pairs of braided coaxial conductors 125 described in ¶0099); receiving a second twisted pair formed from a third conductor and a fourth conductor (Fig.15 shows the seam disposed with the second of two pairs of braided coaxial conductors 125 described in ¶0099). 
LEE ‘997 discloses the textile seam (Fig.15) as the loom, except: made from weaving a material from warp threads and weft threads; and stitching between said first twisted pair and said second twisted pair to form a first conduit for said first twisted pair and a second conduit for said second twisted pair; said weaving step comprises performing a sufficiently tight weaving operation to prevent said first conductor, said second conductor, said third conductor, and said fourth conductor from penetrating a weave formed during said weaving step.
WILSON/COVEL teaches on page 16, last line of the full paragraph, and illustrated in Fig.13, ribbon 120 comprising nylon fibers running in the warp and weft directions in areas 134 and 136, for the purpose of forming a weaved ribbon 120 wrapped about or enclosing transmission wires (122, 124, 126, 128), where the weaved ribbon 120 is weaved sufficiently tight for keeping enclosed the transmission wires (122, 124, 126, 128) as viewed in Fig.13.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the textile seam enclosing the two pairs of braided coaxial conductors of the tactical military garment/vest of LEE ‘997 et al to include being weaved by nylon fibers running in the warp and weft directions in areas as taught by WILSON/COVEL et al in order to form a conduit that sufficiently encloses and routes the two pairs of braided coaxial conductors without apparent escape or penetration.  
KIM teaches in Fig.11 and described in lower half of page 10 of 37, “The planar body 7 can be formed in various shapes such as a hat shape and a bag shape, but FIG. 11 shows a planar body made in a garment shape. The electric stimulation unit 8 is a planar member that applies an electric stimulus to the human body when the power is supplied from the low frequency electric stimulator 9 via the electric cable c. As shown in Fig. The electric stimulation unit is formed of a fabric containing a conductive material, a synthetic resin pad containing a conductive material, or the like so that an electric stimulus can be applied by receiving a power applied from an electric cable.  The electric cable (c) can be selectively applied to those described in the first to fifth embodiments”.  
KIM further teaches in Fig.9 and described in lower half of page 9 of 37, “9, an electric cable c according to a fourth embodiment of the present invention includes a conductive member 1 formed of a linear structure to which power is supplied and a conductive member 1 having a cross sectional area larger than the longitudinal cross-The conductive member 1 is inserted into the plurality of hollow portions 21 so as to form a closed curve. The insulating member 2 has a plurality of hollow portions 21 formed therein.  For example, the insulator 2 is folded along the longitudinal direction so as to form a sewing line 22 in which a fabric having a rectangular shape is folded and folded and divided into a plurality of width directions, thereby forming a plurality of hollow portions 21 adjacent to each other along the width direction.”  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the textile seam of incorporated electronic wiring including two pairs of braided coaxial conductors as the electrical interconnections connecting plural computing devices of the tactical military garment/vest of LEE ‘997 et al to include the type insulator folded along its longitudinal direction forming a sewing line, thereby forming a plurality of hollow portions enclosing corresponding conductive members as taught by KIM et al to supply electric power or transmit electric signal to plurality of electrical units and/or computing devices, thereby further insulate the corresponding separate enclosed pairs of braided coaxial conductors and/or more easily identify between proximate and separate pairs of braided conductors, for any testing or repairing conductors and corresponding electrical/computing device.
Regarding claims 17 and 18, LEE ‘997 does not disclose: said woven material comprises electrically conductive threads; wherein said woven material comprises a sufficient quantity of said electrically conductive threads so as to make said woven material electrically conductive.
WILSON/COVEL teaches on page 12 lines 9-11, page 16 lines 13-14 and last 2 lines to all of page 17 and illustrated in Figs.4, 13,14A, 14B and 15: 
Ribbon 50 can also be designed to meet specific electrical interference and shielding requirements depending on the specific implementation; ribbon 120 in Fig.13 has top and bottom faces where seven warp position are replaced by Bekintex stainless steel fiber to form shielding around the twisted pair; ribbon 140 in the cross-sectional view in Fig.14B comprises stainless steel yarns 153 running in warp direction in area 152 in Fig.14A for purpose of shielding; and ribbon 160 in Fig.15 comprising copper wire 160 that runs in warp direction for the purpose of shielding. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the textile seam enclosing the two pairs of braided coaxial conductors of the tactical military garment/vest of LEE ‘997 et al to include woven material comprising electrically conductive threads of sufficient quantity as taught by WILSON/COVEL et al in order to minimize electrical interference and provide shielding by conducting electricity to at least dissipate static electricity.
Regarding claim 20, LEE ‘997 discloses said woven material (¶0099 describes a fabric garment section with a portion of a seam, Fig.15 shows the seam with peripheral stitching at opposite sides) weaving at least one securing tab (Fig.15 shows the each of the opposite peripheral edges formed from the corresponding stitching)  extending from at least one of said first conduit (Fig.15 shows the interior side and space routed with the wires 125 formed by the seam when closed) or said second conduit to facilitate attachment of said loom to said item of clothing (101 in Fig.1A).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2010/0100997 A1, LEE ‘997 hereafter) in view of WILSON/COVEL et al (WO 01/36728 A1) and KIM et al (KR 20170029139 A) as applied to claim 11 above, and further in view of LONGINOTTI-BUITONI et al (US 2019/0132948 A1). 
LEE discloses said receiving steps comprise receiving said first conductor, said second conductor, said third conductor, and said fourth conductor (Fig.15 shows the seam disposed with at least both pairs of braided coaxial conductors 125 described in ¶0099) that each has an electrically-conducting core surrounded by an insulator is met by LEE ‘997 disclosing each of said first conductor (125 in Fig.15), said second conductor (125 in Fig.15), said third conductor (125 in Fig.15), and said fourth conductor (125 in Fig.15) following the making of communication media 132 illustrated as electrical wire with insulation in Fig.2 and described in ¶0063 and further disclosing in ¶0077 an example as insulated copper wiring, twisted pair wiring, coaxial cabling, where copper is an electrically-conducting core surrounded by the insulation.
However, LEE ‘997 does not disclose silicone rubber as the insulator configured to encounter temperatures above eighty degrees Celsius.
LONGINOTTI-BUITONI teaches in ¶0561 and illustrated in Figs.31A-31C, conductive threads stitched onto the garment, the conductive thread being a metallic conductive thread having electrical insulation as an external coating on the thread (e.g. silicone, etc) and/or by a layer of insulating adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the two loose pairs of braided coaxial conductors 125 enclosed in seams of the tactical military garment/vest of LEE ‘997 et al to include electrical insulation of the conductors obtained by external coating of silicone thereon as taught by LONGINOTTI-BUITONI et al in order to insulate the conductors from external flow of power current or prevent shorting of the circuit that powers and operate the electronic or lighting devices.  Given the silicone material, it may have inherent properties to endure washing of the vest at temperatures above 89 degrees Celsius.


Allowable Subject Matter
Claims 4, 9, 12-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 4, The loom of claim 1, further comprising a control unit configured to convey electrical energy over said first twisted pair and a data signal over said second twisted pair to said light-emitting devices, wherein said light-emitting devices are light-emitting diodes configured to emit colored light and a color of said colored light is controlled in response to receiving said data signal.
From claim 9, the loom of claim 7, wherein said electrically conductive threads are comprised in said weft.
From claim 12, the method of claim 11, wherein said receiving steps, said weaving step, and said stitching step are performed during a single-pass weaving operation.
From claim 13, the method of claim 12, further comprising the steps of: pre-twisting said first conductor with said second conductor to form said first twisted pair; and pre-twisting said third conductor with said fourth conductor to form said second twisted pair.
From claim 14. the method of claim 11, further comprising the step of loading said loom onto a reel after said receiving steps, said weaving step, and said stitching step are complete.
From claim 19, the method of claim 17, wherein said electrically conductive threads are comprised in said weft threads.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  LONGINOTTI-BUITONI et al (US 2014/0318699 A1) show monitoring garments and method of making garments that include conductive embroidery.  Sundara-Rajan et al (US 2021/0064161 A1) show a textile-based substrate 332 in Fig.28-30 described in ¶s0189-0193 for use in interactive objects 104 which include shirt 104-1 in Fig.1 described in ¶0095 and comprises output devices 159 in Fig.2, described in ¶0109, such as one or more light-emitting diodes (LEDs) and communication interface 162 in ¶0107 and connector 242 in ¶0119 for receiving internal electronics 124 in Figs.8-9 described in ¶0125, or 124 in Fig.30 described in ¶s0191-0193 or removable electronics module 150 in Figs.2-7 and Figs.14A-14C; where Fig.30 shows at least one of a plurality of spaced conductive threads 308, where ¶0193 describes “Conductive thread 308 includes a conductive wire 816 or a plurality of conductive filaments that are twisted, braided, or wrapped with a flexible thread 818”, where twisted filaments would include at least a first twisted pair.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

October 8, 2022
AC